Citation Nr: 0720379	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-12 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance, or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran's had active military service from October 1988 
to April 1992.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Little Rock, Arkansas (RO).  That rating decision, 
in pertinent part, denied entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance or on account of being housebound.

The veteran testified at a hearing before the Board in Little 
Rock, Arkansas, in November 2004.  A transcript of the 
testimony is in the claims file.

This claim was previously before the Board in March 2005, at 
which time it was remanded in accordance with due process 
considerations and for additional evidentiary development.  
To the extent possible, the actions requested in that remand 
have been undertaken and the case has returned to the Board 
and is ready for adjudication.  


FINDINGS OF FACT

1. Service connection is in effect for (1) chronic headaches, 
evaluated as 50 percent disabling; (2) fibromyalgia, 
evaluated as 40 percent disabling; (3) depression secondary 
to fibromyalgia, evaluated as 30 percent disabling; (4) 
spondylosis, evaluated as 20 percent disabling; (5) bilateral 
plantar fasciitis, evaluated as 10 percent disabling; (6) 
residuals of a fractured right fifth finger, evaluated as 10 
percent disabling; and (7) hiatal hernia with minimal 
gastroesophageal reflux, evaluated as 10 percent disabling.  
The veteran's combined evaluation has been 90 percent since 
August 1999.  The veteran also has significant non-service-
connected impairment as a result of a variously diagnosed 
disorder, primarily manifested by tremors of the upper and 
lower extremities. 

2.  The veteran is not a patient in a nursing home and is not 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less in both eyes or contraction of the visual 
field to 5 degrees or less.

3.  The veteran's service-connected disabilities, 
particularly fibromyalgia, render him unable to tend to the 
basic functions of self care without regular assistance from 
another person and render him vulnerable to the hazards and 
dangers incident to his environment.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for SMC based on the need for regular aid and 
attendance of another person have been met.  38 U.S.C.A. §§ 
1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 
3.352 (2006).

2.  The criteria for SMC due to being housebound have not 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
September 2002, June 2004, and March 2005, prior and 
subsequent to the initial adjudication of the claim in 
December 2002. 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2002, 2004 
and 2005 VCAA letters about the information and evidence that 
is necessary to substantiate the SMC claims at issue.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and statements in support 
of his claims and twice providing hearing testimony.

The VCAA notice letters that were provided to the veteran 
included the "fourth element," inasmuch as the veteran was 
asked to either identify additional evidence or send any 
evidence that he has.  The Board finds that the veteran was 
also otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the December 2002 rating decision and 
statement of the case (SOC) issued in April 2003 of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claims.  Thereafter, additional evidence was added to the 
file and a Supplemental SOC was issued in November 2006.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if benefits are awarded.  Id.  This 
notice was furnished in May 2006.

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's private and VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  VA examinations with opinions 
were also furnished in this case.  The Board concludes that 
VA has done everything reasonably possible to assist the 
veteran in obtaining a complete record on appeal.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claims that has not been obtained 
and associated with the claims folder.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.

Factual Background

The veteran currently has several service-connected 
disabilities: (1) chronic headaches, evaluated as 50 percent 
disabling; (2) fibromyalgia, evaluated as 40 percent 
disabling; (3) depression secondary to fibromyalgia, 
evaluated as 30 percent disabling; (4) spondylosis, evaluated 
as 20 percent disabling; (5) bilateral plantar fasciitis, 
evaluated as 10 percent disabling; (6) residuals of a 
fractured right fifth finger, evaluated as 10 percent 
disabling; and (7) hiatal hernia with minimal 
gastroesophageal reflux, evaluated as 10 percent disabling.  
The veteran's combined evaluation has been 90 percent since 
August 1999 and the veteran has been in receipt of a total 
rating for compensation based on individual unemployability 
(TDIU) since January 1998. 

His nonservice-connected problems include a significantly 
disabling neurological condition which has been variously, 
but not definitively diagnosed.

By rating action of December 1998, TDIU was granted.  The 
evidence before the RO in making that determination included 
a January 1998 Social and Industrial Survey which stated that 
the veteran had not worked since 1997.  The examiner noted 
evidence of physical deterioration, increased severity of 
undiagnosed illness and some psychiatric symptomatology.  The 
examiner indicated that based on the veteran's state of 
functioning at that time, he was considered to be disabled 
and unemployable.  

In August 2002, VA received a statement from the veteran's 
wife, which serves as an application for aid and attendance 
benefits.  She indicated that she was staying home to take 
care of her husband and had been fired for this.  She 
reported that the veteran was not able to do any daily 
activities by himself.  She stated that he could not bathe 
himself or dress himself from the waist down and could not be 
left by himself because he needed assistance to get around.  
She indicated that he was in a wheelchair due to disability.

A housebound/aid and attendance examination was conducted in 
July 2002.  The examiner indicated that the veteran could not 
walk without the assistance of another person.  The examiner 
certified that the veteran was not blind, bedridden and that 
he was competent.  However, the examiner opined that the 
veteran required assistance dressing himself, attending to 
the wants of nature, keeping himself clean.  It was reported 
that he could not walk unassisted and used a wheelchair.  The 
examiner reported that the veteran could not protect himself 
from hazards or danger, as he could not be left alone because 
he was unable to safely care for himself.  It was determined 
that he was unable to handle government funds and the 
examiner noted that the veteran's wife handled the bills.  A 
diagnosis of fibromyalgia was made.

VA records dated in July 2002 reflect symptoms of severe pain 
in the back, neck and hips, associated with fibromyalgia.  
The veteran also complained of neurological symptoms of leg 
tremors.  The records also show continued symptoms and 
treatment for depression, back problems, and chronic 
pain/fibromyalgia.  The records reflect that the veteran was 
recently wheelchair bound due to bone and muscle pain as well 
as weakness.  Neurological evaluation of July 2002 revealed 
that the veteran's gait was very unsteady, requiring 
assistance, and that there was marked shaking in both legs 
when ambulation was attempted. 

VA records dated in July 2002 reflect that the source of the 
muscle pain was investigated.  It was noted that the source 
of the veteran's muscle pain was not primarily neurological 
in nature but could be an exacerbation of fibromyalgia or 
rheumatologic in nature.  It was felt that his tremor could 
be due to a rare syndrome known as Orthostatic Dystonia, a 
particular movement disorder.  

A VA fibromyalgia examination was conducted in September 
2002.  The history indicated that fibromyalgia was initially 
diagnosed in September 1998.  It was reported that the 
veteran's symptoms included muscle soreness in the neck, 
across the shoulders and in the back and legs.  It was also 
noted than an undiagnosed neurological disorder had 
materialized as manifested by tremors of the arms and legs, 
and that the veteran could not stand unassisted.  The report 
stated that a battery-powered wheelchair was used for 
mobility.  Final diagnoses of undiagnosed neurological 
disorder and fibromyalgia were made.  The examiner commented 
that the veteran had been seen by two private neurologists 
and a VA neurologist, and noted that numerous studies had 
been conducted, but that a definitive diagnosis had not been 
made.  The examiner observed that VA neurologists thought it 
was likely Parkinsonism and that a private neurologist had 
thought it was possibly Wilson's disease.  

An aid and attendance examination was also undertaken in 
September 2002.  The examiner certified that the veteran sat 
in a wheelchair and was unable to stand unassisted because of 
marked tremors in the legs.  There were no restrictions of 
the spine, neck, and trunk.  The examiner certified that the 
veteran was not blind, bedridden and that he was mentally 
competent.  However, the examiner opined that the veteran 
required assistance dressing himself, shaving himself and 
attending to the wants of nature.  It was reported that he 
could not walk unassisted.  The examiner reported that the 
veteran could not protect himself from hazards or danger.  
The examiner concluded that the veteran needed aid and 
attendance due to a combination of fibromyalgia and an 
undiagnosed neurological disorder which rendered the veteran 
unable to take care of himself.

In September 2002, the veteran provided a statement to the 
effect that he had been in a wheelchair for 4 months, and his 
wife had not worked since April 2002 because she was 
assisting him.  

A September 2002 private medical report indicated that the 
veteran's left arm and leg tremors of unknown etiology were 
possibly due to his on-going psychiatric disturbance.

The veteran and his wife presented testimony at a hearing 
held at the RO in February 2003.  They indicated that the 
veteran's neurological symptoms appeared overnight sometime 
in June 2002.  Both attested that he needed full time care.

A VA neurological report dated in February 2003 indicated 
that the veteran's tremors were not consistent with any known 
neurological illness and were possibly manifestations of 
conversion disorder.  
A VA examination for mental disorders was conducted in April 
2003, and the claims folder was reviewed.  Depressive 
disorder was diagnosed.  The examiner did not find any 
evidence that the veteran's movement disorder was secondary 
to his depressive disorder and did not find that the veteran 
was in need of aid and attendance secondary to depressive 
disorder.  It was noted that issues pertaining to 
fibromyalgia could not be addressed in that examination.  

Private medical records dated in July 2003 indicate that the 
veteran was unable to walk under his own power due to pain in 
the upper and lower back.

Medical records dated in March 2004 reflect that the veteran 
was spending 60 percent of his time in a wheelchair and 40 
percent walking.

The veteran and his wife presented testimony at a hearing 
held before the undersigned Veterans Law Judge in November 
2004.  The veteran indicated that he needed aid and 
assistance from June 2002.  He testified that although he was 
not bedridden, he was confined to a wheelchair and needed his 
wife to assist him with daily activities.  The veteran 
indicated that he had not worked since 1997 and believed his 
neurological symptoms to be related to one of his service-
connected disabilities or otherwise attributable to service.  

A VA Gulf War examination was conducted in August 2006.  The 
veteran reported that he experienced tremors until February 
2004, occurring only occasionally thereafter.  He also 
reported having constant back pain.  At that time, the 
veteran did not have leg tremors when standing, but some fine 
tremors of the hands were noted.  The examiner believed that 
the tremors could be caused by the veteran's medications such 
as Trazodone and Sertraline.  It was also thought that there 
could be a psychogenic component as related to the veteran's 
depression.

As a result of the opinion provided in August 2006, a 
psychiatric examination was scheduled for October 2006.  
However, the veteran failed to report for it.

By rating decision of November 2006, service connection for a 
neurological disorder, primarily manifested by tremors was 
denied.
Pertinent law and Regulations with Analysis

The criteria for determining whether SMC is payable by reason 
of need of aid and attendance is set forth in 38 C.F.R. § 
3.351, which in pertinent part provides:

(b) Aid and attendance; need.  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria set forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c) Aid and attendance; criteria.  The veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she:

(1) Is blind or nearly so blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or 
physical incapacity; or

(3) Establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment. See 38 C.F.R. § 3.352(a).  Although a 
veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance, it is logical to infer there is a 
threshold requirement that "at least one of the enumerated 
factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a).

SMC is also payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) he has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) he is permanently housebound by reason of service- 
connected disability or disabilities.  This requirement is 
met when the veteran is substantially confined as a direct 
result of service-connected disabilities to his dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).

The record reflects that the veteran is service connected for 
7 disabilities, assigned varying disability evaluations 
ranging from 50 to 10 percent, with a combined evaluation of 
90 percent.  The most disabling of these conditions, as shown 
by the percentages assigned, consist of headaches, 
fibromyalgia, depression and a back disability.  

In addition, beginning in June 2002, the veteran began to 
experience neurological symptomatology, manifested by tremors 
of the legs and hands and weakness of the upper and lower 
extremities.  Although variously diagnosed, this condition, 
which apparently largely resolved by February 2004, was never 
definitively diagnosed and reportedly continued to be mildly 
problematic even thereafter.  Although evidence in the record 
has possibly linked this condition to service-connected 
fibromyalgia, depression, or medications that the veteran was 
been taking for service-connected disorders, it has never 
been definitely linked to a service-connected disorder (or 
medications taken therefore) and is not itself service-
connected.

The evidence indicates that although the veteran is largely 
housebound, he is not chronically bedridden, nor has he been 
hospitalized.  The veteran has neither contended, nor does 
medical evidence show, that he is legally blind.  Further, it 
is clear that the veteran is not confined to a nursing home 
because of mental or physical incapacity.  Thus, the first 
two criteria of 38 C.F.R. § 3.351(c) are not applicable in 
this case and may not be used to support the veteran's claim 
for SMC benefits based on the need for regular aid and 
attendance of another person.

As a consequence of the above, the veteran's entitlement to 
the benefit sought turns upon whether evidence on file 
establishes a factual need for regular aid and attendance.  
Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence establishes a factual need 
for regular aid and attendance for the veteran since 
approximately June 2002.  The evidence has clearly and 
repeatedly established that due to some combination of the 
veteran's disabilities, he requires regular aid and 
attendance, for his daily activities and even for walking.  
The evidence is very mixed as to whether the nonservice-
connected neurological disorder is the primary cause of his 
need for aid and attendance.  However, VA aid and attendance 
examinations conducted in July and September 2002 implicate 
fibromyalgia as the primary, or at least contributory, cause 
of the veteran's need for aid and attendance and clearly 
establish that he was unable to perform many daily functions 
himself and that it was a danger to leave him unattended.
The evidence reflects that the veteran's multiple service-
connected disorders are cumulatively severe and pervasive, 
affecting many different systems as well as involving both 
physical and psychiatric components.  Moreover, years prior 
to the onset of the veteran's tremors, VA had determined that 
he was unemployable and disabled solely as a result of his 
service-connected disorders.  While it appears that medical 
experts remain confounded to this day regarding the etiology 
of the veteran's neurological symptoms, it is clear that the 
veteran's service-connected disorders alone have chronically 
persisted and have required the need for regular, but not 
necessarily constant, aid and attendance.

In short, application of the benefit-of-the-doubt doctrine in 
the veteran's favor yields a conclusion that the evidence in 
this case is at least in equipoise to support a finding that, 
due to his service-connected disabilities, particularly 
fibromyalgia, the veteran has been precluded from taking care 
of his daily living activities.  Accordingly, the veteran's 
claim for SMC based on a need for regular aid and attendance 
may be granted in this case.  However, the Board leaves it to 
the discretion of the Agency of Original Jurisdiction to 
assign any delimiting dates which may be appropriate.  It 
appears that the veteran required aid and attendance from 
June 2002 through approximately February 2004, but the status 
thereafter is unclear.  

The veteran is also seeking SMC benefits based on being 
housebound.  Entitlement to these benefits is predicated on 
the evidence of record showing that the veteran has one 
single disability ratable 100 percent disabling and has 
additional disabilities independently ratable 60 percent or 
more disabling: or, in addition to the 100 percent disability 
evaluation, is demonstrably housebound due to disability.  In 
this case none of these criteria have been met.  The clinical 
data does not demonstrate that the veteran is solely confined 
to his dwelling or the immediate premises due to disability.  
The aid and attendance reports received in 2002 suggest that 
the veteran was mainly homebound, but was able to leave the 
premises with assistance; moreover, a plethora of medical 
records documenting the veteran's appointments make it clear 
that he is sufficiently able, at least with the help of an 
assistant, to leave the premises of his home.  Thus, there is 
no legal basis upon which entitlement to housebound status 
may be established at this point.
Because the Board concludes that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
SMC based on being housebound, the benefit-of- the-doubt 
doctrine does not apply.


ORDER

Entitlement to SMC based on the need for regular aid and 
attendance of another person is granted, subject to the 
criteria governing awards of monetary benefits and the 
discretion of the Agency of Original Jurisdiction in 
assigning delimiting dates as appropriate.

Entitlement to SMC due to being housebound is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


